Title: The American Commissioners to Paul R. Randall, [7 July 1786]
From: American Commissioners
To: Randall, Paul R.


     
      Sir
      London June 29. 1786— [7 July 1786]
     
     We have written to Mr Lamb, to return to America without Loss of Time, either by the first Opportunity from any Port in Spain, or by the French Packett at L’Orient.— If You Should choose to Accompany him, We wish to accommodate you and therefore consent: but our Desire is rather that you Should come first to Paris & London that We may avail ourselves of an opportunity of conversing with you more particularly upon the Affairs of the United States with those of Affrica. We have written to Mr Lamb to furnish You with Cash from the Sum that remains in his Hands, to defrey the Expence of your Journey to Paris and London.
     We have the Honour to be, Sir / your most obedient & most / humble servant
     
      John Adams.
     
    